On Application for Rehearing.
Appellants, in a petition for rehearing, urgently insist that this court has affirmed an order or judgment of the lower court not supported by any finding of fact, particularly that part of the judgment relating to the amount of rental respondent Sheya had received both from the farm in controversy and the residence properties located at Price. The testimony on these issues is somewhat indefinite, as well as on the issues of the value of the improvements made. There is some merit in the contention that the trial court's findings respecting the amount of rent actually paid to and received by Sheya both for the farm and the residence properties is indefinite. We have therefore concluded to modify the former order remanding the cause to read as follows: The cause will therefore be remanded to the district court, with directions to take further testimony as to the actual time Sheya occupied the premises and as to the reasonable rental value of the premises so occupied for such time, and to credit that amount against the amount that has been found to be due Sheya from plaintiffs; to also hear further testimony, if offered, by either or both parties as to the actual rental received, whether in money or property, by Sheya for the use of the farm or for the rental of the residences located at Price. The court can then make definite findings respecting the rental received both from the farm and the residence properties, and if the proof justifies a greater amount than indicated in the findings as now made, appellants should be credited with such amount.
Rehearing denied. *Page 550